Citation Nr: 0012876	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
rated 50 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and a friend



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1970 to August 
1972.  Service connection for schizophrenia has been in 
effect since separation from service.  The disability has 
been rated as 50 percent disabling since March 1987 except 
when the RO assigned temporary total ratings based on 
38 C.F.R. § 4.29 (hospitalization of the veteran in excess of 
21 days for the service-connected schizophrenia).  Such 
temporary total ratings were in effect from December 12, 1992 
until March 1, 1993, from December 18, 1993 until February 1, 
1994, from February 1, 1995 to July 1, 1995, and from 
February 4, 1999 until April 1, 1999.

In August 1995 the veteran reopened his claim for an 
increased rating; claiming that his psychiatric disability 
had gotten worse.  This appeal is before the Board of 
Veterans Appeals (Board) from the subsequent rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), Detroit, Michigan, which have denied entitlement to a 
rating in excess of 50 percent for schizophrenia and also 
denied entitlement to a total rating based on individual 
unemployability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected schizophrenia produces 
severe impairment of social and industrial adaptability.  

3.  The veteran has a twelfth grade education and has not 
worked since service discharge in 1972.  

4.  The preponderance of the evidence shows that the 
veteran's schizophrenia, which has required repeated 
hospitalizations in recent years, precludes substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent disability rating 
for schizophrenia have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Code 9203 (1996).  

2.  The evidence of record establishes that the veteran is 
unemployable as a result of service-connected disability. 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.321, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased evaluation for 
schizophrenia and TDIU are plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim. 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to him with 
respect to this claim is required to comply with 38 U.S.C.A. 
§ 5107(a).

The veteran's claims folder contains voluminous medical 
records.  The Board has considered not only the remote 
history of psychiatric disability at issue, but also the more 
recent history along with the current medical findings, 
particularly in light of the veteran's contentions in this 
case as outlined herein.  Where entitlement to service 
connection has already been established and increase in the 
disability rating is at issue, the present level of 
disability is of primary concern. See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Consequently, the Board's 
recapitulation of the evidence is limited to the facts deemed 
of greatest importance in rendering an appropriate decision.  

Factual Background

The veteran was hospitalized by VA from February to June 1995 
under a formal voluntary order.  He had discontinued his 
medications six months prior to his admission and complained 
of voices telling him what to do, tremors and feeling 
depressed.  During the hospitalization he improved on the 
ward, becoming less irritable and guarded, and more open in 
his interactions with others.  His auditory hallucinations 
subsided.  He became stable, thought clearly, and showed no 
significant thought or mood disorder.  The diagnoses were 
chronic undifferentiated schizophrenia, and continuous 
alcohol and cocaine dependency, with the chronic 
schizophrenia being the primary reason for the 
hospitalization.  

By rating decision in August 1995, the RO granted a temporary 
total disability rating based on the veteran's 
hospitalization from February 1995 to July 1, 1995, when a 50 
percent schedular rating again became effective.  

In August 1995, the veteran requested that he be assigned a 
higher disability rating for schizophrenia because it had 
become worse as reflected by his hospitalization earlier that 
year.  

On VA examination in October 1995, the veteran reported that 
he tried to avoid people; that he no longer attended church; 
and that he saw squirrels that he thought were monkeys.  He 
reported that he spent his waking hours watching television 
and  listening to the radio.  He described these as being 
things he did to try and keep himself together.  He did not 
think his medication was helpful, but he was afraid to stop 
it because he might then relapse.  His thought productions 
were slow, but goal directed, and were not contaminated with 
delusional ideas or sensory misperceptions.  No bizarre or 
unusual behavior was observed by the examiner.  The veteran's 
mood was euthymic.  The diagnosis was stabilized 
schizophrenia.  The Global Assessment of Functioning (GAF) 
was 60.  

By rating action in October 1995, the RO continued the 50 
percent rating for schizophrenia.  In December 1995, the 
veteran disagreed with the decision, arguing that he was 
unable to find work.  In February 1996, the RO received the 
veteran's claim for TDIU along with his substantive appeal, 
VA Form 9.  

On VA examination in November 1997, when summoned from the 
waiting area, the veteran did not respond, although he was 
the only one in the waiting room.  He was rummaging through a 
duffel bag which he carried with him, and he continued this 
activity throughout the interview.  He also seemed to be 
preoccupied with thoughts other than his concern regarding 
the examination.  During the examination, the veteran was 
also constantly protruding his tongue out to his lip and 
withdrawing it, and making facial grimaces.  His speech was 
soft, and it was repeatedly necessary for the examiner to ask 
him to speak up so that he could be heard.  The veteran's 
thinking was slowed, and it was difficult for him to respond 
to questions.  It was difficult for him to give specific 
answers.  In fact, most of his responses were approximations.  
The diagnosis was paranoid type schizophrenia, based on 
bizarre manneristic behavior, delusional ideas of reference, 
preoccupation, impaired interpersonal relationships, and 
impoverishment of thought.  The GAF score was 40.  

When the veteran was hospitalized by VA in February 1999, he 
complained of having "blackouts" and dealing with the 
voices.  Although he had recently had such thoughts, he did 
not voice any suicidal or homicidal ideation.  He was alert, 
oriented 

and cooperative.  His speech was relevant and coherent.  He 
acknowledged auditory hallucinations, but denied visual 
hallucinations.  His mood was depressed and his affect was 
constricted.  Mild paranoia was noted.  Following treatment, 
he no longer complained of auditory hallucinations and no 
paranoia was noted.  His mood 
stabilized.  The veteran was termed improved and his 
discharge to independent living was ordered.  He was deemed 
able to resume his prehospital activities.  The diagnosis was 
schizophrenia, chronic, undifferentiated type.  

A video conference hearing was held before the undersigned in 
March 2000.  The veteran, his brother, and a friend testified 
at this hearing.  The veteran testified that his condition 
depended on how he was feeling at the particular time.  He 
was not hearing voices at the time of the hearing because he 
had taken his medication that morning; he was, however, 
becoming confused.  When the voices started he had a 
headache.  He had experienced repeated hallucinations of 
squirrels turning in to monkeys, with such an incident 
occurring just a week prior to the hearing and when he had 
the episodes he became scared and paranoid, and kept to 
himself.  The veteran's brother listened to the testimony and 
then commented that the veteran had to be constantly reminded 
to bathe; that his house was a mess with the odor hitting you 
when you opened the door; and that the veteran has difficulty 
with concentration and memory, having to be constantly 
reminded about things.  The veteran's friend testified that 
he had known the veteran for fifteen to twenty years; that 
confusion and mood swings seemed to be the veteran's primary 
problems; and that even while taking his medication he still 
had problems.  

On the day of the hearing, the veteran presented an 
outpatient report of the administration of a Prolixin 
injection, dated earlier in February 2000.  The report noted 
that the veteran was past due for his Prolixin injection with 
the last being given in mid December 1999.  The veteran 
stated that he was having problems with paranoid thinking and 
hearing voices which often said bad things to him.  
Reportedly, when he was hearing the voices he often thought 
of self harm.  


Analysis

Increased Evaluation for Schizophrenic Reaction

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria in the 
Rating Schedule. 38 U.S.C.A. § 1155;38 C.F.R. § Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

Under the regulations in effect when the appeal arose, a 50 
percent evaluation is warranted for psychotic disorders, 
including schizophrenia, when there is considerable 
impairment of social and industrial adaptability.  The next 
higher rating of 70 percent is for application when social 
and industrial adaptability is severely impaired, and the 
highest rating of 100 percent is for application when there 
are active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability. 38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9203 (1996).

The terms "mild," "moderate," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (1999).  It should also be noted that use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (1999).  

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including schizophrenia, as set forth at 61 Fed. Reg. 52695-
52702 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  The 
rating decisions prior to 1996 were based on the regulations 
extant at the time.  Where the law or regulations change 
while a case is pending, however, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9203, 
subsequent to the regulatory changes, a 50 percent evaluation 
is warranted for psychotic disorders, including 
schizophrenia, resulting in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); an inability to 
establish and maintain effective relationships.

Finally, under the current regulations, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of the veteran hurting himself or others, intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, the veteran's own occupation, or his own 
name.

The veterans' GAF scores have been considered.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A GAF of 
21-30 indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment, or inability to function in almost 
all areas. DSM-IV.  A GAF of 31-40 denotes some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood. Id.  A 41-50 score denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning. Id.  A 51-60 score 
indicates moderate symptoms, or moderate difficulty in 
social, occupational or school functioning. Id.  Finally, a 
GAF of 61-70 denotes some mild symptoms, or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  The GAF scores although highly probative are not 
definitive of the rating to be assigned.  Here, it is the 
judgment of the Board that the assigned GAF scores have been 
quite inconsistent with the descriptive narratives on 
psychiatric examination of the veteran, and that the 
findings, particularly during the November 1997 psychiatric 
examination by VA, reflect that the veteran's schizophrenia 
has progressed to the point that it causes severe social and 
industrial impairment.  The disability evaluation is based on 
the schedular criteria that were in effect prior to 1996.  In 
the Board's judgment that schedule reflects a more 
appropriate basis for evaluating the veteran's schizophrenia 
and provides a more equitable response to the veteran's claim 
than do the disability ratings currently in effect.  


TDIU Claim

In addition to the veteran's psychiatric disorder, service 
connection has been established for status post arthrotomy of 
the left knee, assigned a 10 percent disability rating.  In 
his claim for TDIU in February 1996, the veteran reported 
that he had a twelfth grade education and that he had not 
worked for years.  The veteran has provided a consistent 
history on recent examinations by VA regarding his employment 
history.  In the absence of any clear evidence to the 
contrary, the available evidence supports a conclusion that 
the veteran is not currently capable of employment, and that 
this is due to his service connected schizophrenia.  The 
veteran has been in receipt of disability benefits from the 
Social Security Administration (SSA) on the basis of his 
psychiatric status.  That determination is not controlling on 
the decision regarding VA benefits being made here, but it is 
objective evidence for consideration.  Much of the same 
clinical evidence has been utilized both by VA and SSA.  
While chronic drug abuse going back to prior to service has 
been documented, the recent hospitalizations and examination 
reports have not referred to that problem as significantly 
symptomatic or responsible for his repeated hospitalizations.  

The applicable regulations provide that total disability 
ratings for compensation may be assigned where the schedular 
rating for the service-connected disability or disabilities 
is less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age. 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.  Here, the veteran has been 
hospitalized by VA on numerous occasions in recent years.  
Based on the repeated, extended hospitalizations, which have 
resulted in the assignment of temporary total disability 
ratings under 38 C.F.R. § 4.29, as outlined above, it is the 
judgment of the Board that the veteran is currently incapable 
of substantially gainful employment due to service-connected 
disability as demonstrated by the repeated hospitalizations. 
38 C.F.R. § 3.321.  



ORDER

Entitlement to an increased evaluation for schizophrenia is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

Entitlement to a total rating based on individual 
unemployability, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

